DETAILED ACTION
Claims 1-20 are pending in this office action.
In view of the Appeal Brief filed on 6/27/2022, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/USMAAN SAEED/           Supervisory Patent Examiner, Art Unit 2169                                                                                                                                                                                             







Response to Arguments
Applicant argued that none of the prior arts of the record teach the limitations:
 receive the data entries in the sidechain during a conditional period; and merge the sidechain into the blockchain in response to a termination of the conditional period.
In response to Applicant’s argument, claims are rejected under a new ground.
Remark:  
According to the specification “when the conditional period has matured, convolute the sidechain into the blockchain” in paragraph 5 and “this process of convolute 132 may include taking portions of the sidechain data and incorporating it into the blockchain 120  (paragraph 40) in paragraph 26:  the term “merge” in the limitation  “merge the sidechain into the blockchain in response to a termination of the conditional period” is interpreted as “convolute”.  The convolute means taking portions of the sidechain data and incorporating it into the blockchain.









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Prithvi Krishnan Padmanabhan (US 20190238316, hereinafter ‘Pad’) in view of Gabriel et al (or hereinafter “Ga”) (US 20190273605)
As to claim 1, Pad teaches a system, comprising:
“a computing node in a blockchain network” as node or host as a computing node in a blockchain network (figs. 1B, 1D, paragraphs 82, 105);
 “the computing node configured to: determine that a data point trigger has occurred at a particular block cycle of a blockchain in the blockchain network” as  node or host as computing node configured to (paragraphs 105, 116) when a block containing particular asset or transaction is to be added to the blockchain, the transaction type database is queried using the type of the particular asset or transaction that is to be added to the blockchain to determine the corresponding consensus protocol type that is to be used to commit the particular asset or transaction, at block containing the particular asset or transaction, to the blockchain  (paragraph 111-112).  Examiner correlates that checking and adding particular block or transaction to the blockchain as a data point trigger has been determined;
“initiate a sidechain to store subsequent entries based on the data point trigger” as any additional blockchains which allow users to transact within them utilizing the tokens, values, or payload entries of the main chain are referred to as sidechains. (paragraph 87). After creating the output on the parent blockchain 188, the user waits out the confirmation period, meanwhile, intra-chain transfers 153 continue to occur. Subsequent to waiting out the confirmation period, a transaction is then created an the sidechain 189 referencing the output from the parent blockchain 188 (paragraph 95).  When a block containing particular asset or transaction is to be added to the blockchain, the transaction type database is queried using the type of the particular asset or transaction that is to be added to the blockchain to determine the corresponding consensus protocol type that is to be used to commit the particular asset or transaction, at block containing the particular asset or transaction, to the blockchain  (paragraph 111-112).  Examiner correlates that checking and adding particular block or transaction to the blockchain as a data point trigger has been determined.
  The above information indicates a sidechain 189 is initiated to store entries based on the checking and adding particular block or transaction to the blockchain as a data point trigger;
“ wherein a genesis block of the sidechain comprises one or more relevant data fields from the blockchain” as a user creates a profile with a website such as Home Depot or Lowe's within the construction Blockchain 743 and elects to share information, for instance with a carpet installer, then consent may be granted to the carpet installer to join the user specific community sidechain 756 and access the relevant information (paragraph 174);
“initiate a sidechain smart contract to manage data entries submitted to the sidechain” as all participating nodes on the sidechain have an incentive to produce reorganization proofs if possible, as the consequence of a bad proof being admitted degrades the value of ail sidechain tokens, coins, value, or trust in the authenticity of payload data stored by the sidechain 189 (paragraph 98).
Pad does not explicitly teach the claimed limitations:
 receive the data entries in the sidechain during a conditional period; and
merge the sidechain into the blockchain in response to a termination of the conditional period.
However, Pad teaches limitations:
“ the sidechain” as sidechain 189 (fig. 1D, paragraph 95);
“the blockchain” as blockchain 188 (fig. 1D, paragraph 95).
Ga teaches the claimed limitations:
“receive the data entries in the sidechain during a conditional period” as add blocks  and add data 124 (fig. 1, paragraph 17) such as data 424a: sale $20, 424b: return: $10.50 and  sale: $35 (fig. 4C) as data entries into a hash chain in distributed system 120 during a summary period (fig. 1, paragraphs 18, 21, 43).  
Distributed systems 120 and 130 (fig. 1) comprise hash chains (e.g., blockchains), which are data structures that record data in a fashion analogous to a chain (paragraph 2).
The Hash chain that is stored in distributed system 120 connected to a distributed system 130 via a network (fig. 1, paragraph 128) is represented as sidechain.  The summary period is represented as a conditional period.  
For example, a periodic chain may be generated that comprises blocks that were added to a hash chain during a particular period (e.g., time interval, number of blocks, or the like) in reverse order (paragraph 21). When new data is added to the chain, a new block comprising the new data may be added to the tail of the chain (paragraph 17). A summary period may, for example, comprise a length of time (e.g., hours, days, weeks, or the like), a number of blocks added to the chain, an amount of data added to the chain, a value reached by a variable of the data (e.g., every so many dollars of sales)  (paragraph 18).
 “merge the sidechain into the blockchain in response to a termination of the conditional period” as add a summary block including summary data that includes a balance of $44.50 (e.g., data 424a $20.00 - data 424b $10.50 + data 424c $35.00) in blocks of the hash chain into summary chain of the distributed system 430 (figs. 3, 4a, 4c) at step 360 in response to the summary period is elapsed at step 320 (fig. 3, paragraphs 43-47, 59).  
In particularly, summary function 460 calculates a balance based on the series of credits and debits (e.g., sales and returns) in blocks 422a-c, which it retrieves using the hashes in the ordered list. Summary data 434a in summary block 432a on distributed system 430 comprises the output of summary function 460. As shown, summary data 434a includes a balance of $44.50 (e.g., $20.00-$10.50+$35.00) (paragraph 59).
The block manager may continue to apply the summary function to new blocks every time the summary period elapses, and may continue to add summary blocks to the summary chain. Each summary block may store a hash of the last block summarized from the hash chain (paragraph 20).
In this case, add a summary block that includes summary data containing a balance of $44.50 (e.g., data 424a $20.00 - data 424b $10.50 + data 424c $35.00) of blocks of hash chain into summary chain in response to the summary period is elapsed is represented as merge or convolute the sidechain into the blockchain in response to a termination of the conditional period
The hash chain is represented as the sidechain. The summary chain that includes one or more summary blocks having hashes and summary data is represented as blockchain (paragraph 2).
Pad and Ga discloses a method for adding data into blockchain.  These references are in the field with application’s field. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Ga’s teaching to Pad’s system in order to reduce fraud in accounting, to allow for efficient public access to accounting records for transparency and further to reduce the usage of processing and memory resources for accessing, analyzing, and auditing data stored is hash chains.
	As to claim 2, Pad teaches wherein the sidechain is active for the conditional period based on a fixed period of time, and when the fixed period of time has expired, the computing node is further to reject any additional entries intended for the sidechain (see Para [179], the consent granted may be time limited, and will therefore expire after a specified period of time. In such case, access to the protected information is checked against the time expiration via the blockchain consent manager 705 as part of the blockchain protocol provided by the blockchain services interface 190).

As to claim 3, Pad teaches wherein the sidechain is active for the conditional period based on a fixed amount of blockchain block cycles, and when the fixed amount of blockchain block cycles are completed, the computing node is further to reject any additional entries intended for the sidechain (see Para [93], the SPV proof may include a threshold level of work, and the generating may take place over a predetermined period of time, which may also be referred to as a confirmation period 152. The confirmation period of a transfer between chains may be a duration for which a coin, token, or other exchanged value is locked on the parent blockchain 188 before may successfully be transferred to the sidechain 189. This confirmation period may allow for sufficient work to be created such that a denial of service attack in the next waiting period becomes more computationally difficult).

As to claim 4, Pad teaches wherein the sidechain is active for the conditional period until another data point trigger is identified, and wherein the another data point trigger comprises one or more of:  a specific data file type being identified and a specific transaction identifier being identified (see Para 96-97, a sidechain validator service (e.g., Block validator 192 if performed by the host organization's available services) will then validate that the SPV proof associated with the parent blockchain 188 asset meets the required threshold level of work indicated by the SPY proof at operation 154 and a sidechain 189 asset corresponding to the parent blockchain 188 asset is then generated, The generated sidechain 189 asset also may be held for a predetermined contest period at operation 154, during which time the transfer will be invalidated if a reorganization proof 183 associated with the parent blockchain 188 asset is detected in the parent blockchain).

As to claim 5, Pad and Ko teach wherein, when the computing node convolutes the sidechain into the blockchain, the computing node is further configured to: store a portion of the sidechain data in a current block of the blockchain at a time associated with the convolution of the sidechain into the blockchain (see Pad: Para (179), when user consent is captured for a particular node within the user specific sidechain, the consent is captured at the sidechain and then written into the primary blockchain where it is permanently kept. The fact that consent has been granted is not protected information, however, the restricted data is protected and the consent is only applicable to a specified participating node of the primary blockchain until such time that consent is rescinded) and (see Ko: Paragraph 56: at the end of the waiting period, the stream consolidation engine 300 can merge (e.g., join) the data records in the joinder group into a resulting conglomerate data record).

As to claim 6, Pad and Ko teach wherein, when the computing node convolutes the sidechain into the blockchain, the computing node is further configured to: store all the sidechain data in a current block of the blockchain at a time associated with the convolution of the sidechain into the blockchain (see Pad: Para [95], The output created on the parent blockchain 188 may specify via rules and configuration parameters (e.g., stored within the blockchain protocol certification portion of each block of the parent blockchain 188) a requirement that any spending, transfer, or consumption of an asset received by the output in the future are burdened with additional conditions, in addition to the rules governing transfer within the parent chain) and (see Ko: Paragraph 56: at the end of the waiting period, the stream consolidation engine 300 can merge (e.g., join) the data records in the joinder group into a resulting conglomerate data record).

As to claim 7, Pad teaches wherein the computing node is further configured to: determine another data point trigger has occurred at another particular block created subsequent to the particular block of the blockchain; and responsive to the another data point trigger being identified, initiate another sidechain (see Para [168-169], upon the consent 757 being received from participating node 7504 and being written into the private blockchain 740, the Blockchain consent manager 705 seeds the new community sidechain 752 with the can sent, thus forming the new community sidechain 760}; and responsive to the another data part trigger being identified, initiate another sidechain (see Para [0168], a new sidechain community 767 is formed by the blockchain consent manager 705 that creates a new community sidechain 760 formed from sidechain Blacks 742). 

As to claim 9, Pad teaches rejecting any additional entries intended for the sidechain based on an expiration of a fixed period of time that defines the conditional period during which the sidechain is active to store the data entries (see Para [179], the consent granted may be time limited, and will therefore expire after a specified period of time. In such case, access to the protected information is checked against the time expiration via the blockchain consent manager 705 as part of the blockchain protocol provided by the blockchain services interface). 

As to claim 10, Pad teaches rejecting any additional entries intended for the sidechain based on reaching a fixed number of blockchain block cycles that defines the conditional period during which the sidechain is active to store the data entries (see Para [73], the payload hash is included as part of the input when the hash is calculated for the purpose of storing as the prior hash 161 for the next or subsequent block. Timestamp 164 indicates what time the blockchain protocol block 160 was created within a certain range of error. According to certain blockchain protocol implementations provided via the blockchain services interface 190, the distributed network of users (e.g., blockchain protocol nodes) checks the timestamp 164 against their own known time and will reject any block having a time stamp 164 which exceeds an error threshold).

As to claim 11, Pad teaches deactivating the sidechain during the conditional period when another data point trigger is identified, and wherein identifying the another data point trigger comprises identifying one or more of a specific data file type, and a specific transaction identifier (see Para [234], the blockchain asset is identified via a blockchain asset identifier within the blockchain; and in which one individual associated with the protected data is uniquely identifiable to both the first tenant and the second tenant of the host organization based on the blockchain asset identifier).
Claim 8 is substantially similar to claim 1, and therefore likewise rejected. 
Claim 12 is substantially similar to claim 5, and therefore likewise rejected.
Claim 13 is substantially similar to claim 6, and therefore likewise rejected.
Claim 14 is substantially similar to claim 7, and therefore likewise rejected.
Claim 15 is substantially similar to claim 1, and therefore likewise rejected. 
Claim 16 is substantially similar to claim 9, and therefore likewise rejected.
Claim 17 is substantially similar to claim 10, and therefore likewise rejected.
Claim 18 is substantially similar to claim 11, and therefore likewise rejected. 
Claim 19 is substantially similar to claim 6, and therefore likewise rejected.
Claim 20 is substantially similar to claim 7, and therefore likewise rejected.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Prithvi Krishnan Padmanabhan (US 20190238316, hereinafter ‘Pad’) in view of Sengupta (or hereinafter “Sen”) (US 20190116034) and Campagna (or hereinafter “Camp”) (US 10826685).
As to claim 1, Pad teaches a system, comprising:
“a computing node in a blockchain network” as node or host as a computing node in a blockchain network (figs. 1B, 1D, paragraphs 82, 105);
 “the computing node configured to: determine that a data point trigger has occurred at a particular block cycle of a blockchain in the blockchain network” as  node or host as computing node configured to (paragraphs 105, 116) when a block containing particular asset or transaction is to be added to the blockchain, the transaction type database is queried using the type of the particular asset or transaction that is to be added to the blockchain to determine the corresponding consensus protocol type that is to be used to commit the particular asset or transaction, at block containing the particular asset or transaction, to the blockchain  (paragraph 111-112).  Examiner correlates that checking and adding particular block or transaction to the blockchain as a data point trigger has been determined;
“initiate a sidechain to store subsequent entries based on the data point trigger” as any additional blockchains which allow users to transact within them utilizing the tokens, values, or payload entries of the main chain are referred to as sidechains. (paragraph 87). After creating the output on the parent blockchain 188, the user waits out the confirmation period, meanwhile, intra-chain transfers 153 continue to occur. Subsequent to waiting out the confirmation period, a transaction is then created an the sidechain 189 referencing the output from the parent blockchain 188 (paragraph 95).  When a block containing particular asset or transaction is to be added to the blockchain, the transaction type database is queried using the type of the particular asset or transaction that is to be added to the blockchain to determine the corresponding consensus protocol type that is to be used to commit the particular asset or transaction, at block containing the particular asset or transaction, to the blockchain  (paragraph 111-112).  Examiner correlates that checking and adding particular block or transaction to the blockchain as a data point trigger has been determined.
  The above information indicates a sidechain 189 is initiated to store entries based on the checking and adding particular block or transaction to the blockchain as a data point trigger;
“wherein a genesis block of the sidechain comprises one or more relevant data fields from the blockchain” as a user creates a profile with a website such as Home Depot or Lowe's within the construction Blockchain 743 and elects to share information, for instance with a carpet installer, then consent may be granted to the carpet installer to join the user specific community sidechain 756 and access the relevant information (paragraph 174);
“initiate a sidechain smart contract to manage data entries submitted to the sidechain” as all participating nodes on the sidechain have an incentive to produce reorganization proofs if possible, as the consequence of a bad proof being admitted degrades the value of ail sidechain tokens, coins, value, or trust in the authenticity of payload data stored by the sidechain 189 (paragraph 98).
Pad does not explicitly teach the claimed limitations:
 receive the data entries in the sidechain during a conditional period; and
merge the sidechain into the blockchain in response to a termination of the conditional period.
However, Pad teaches limitations:
“ the sidechain” as sidechain 189 (fig. 1D, paragraph 95);
“the blockchain” as blockchain 188 (fig. 1D, paragraph 95).
Sen teaches the claimed limitations:
“receive the data entries in the sidechain during a conditional period” as receive submissions as data entries in a secondary blockchain as the sidechain until a period time expired as during a conditional period (paragraphs 28, 27, 25).
In particularly, submissions may be made to the second blockchain until a resolution has been achieved (e.g., as determined by the participants, the entity associated with the primary submission, the submitter 104, or other suitable entity) or until a period of time set for participation has expired. Once a resolution is achieved or time expired, a new submission may be made to the primary blockchain associated with the second blockchain that includes a data value indicating the result of the second blockchain (e.g., the resolution or lack thereof) (paragraph 28);
 “merge the sidechain into the blockchain in response to a termination of the conditional period” as make a new submission to the primary blockchain associated with the second blockchain that includes a data value indicating the result of the second blockchain (e.g., the resolution) in response to the period of time expired (paragraph 28).
In particularly, submissions may be made to the second blockchain until a resolution has been achieved (e.g., as determined by the participants, the entity associated with the primary submission, the submitter 104, or other suitable entity) or until a period of time set for participation has expired. Once a resolution is achieved or time expired, a new submission may be made to the primary blockchain associated with the second blockchain that includes a data value indicating the result of the second blockchain (e.g., the resolution or lack thereof) (paragraph 28).
The period of time expired is represented as a termination of the conditional period.
Make a new submission to the primary blockchain that includes a data value indicating the result of the second blockchain is not merge the sidechain into the blockchain.
Pad and Sen discloses a method for receiving entries or records in blockchain.  These references are in the field with application’s field. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Sen’s teaching to Pad’s system in order to prevent a consensus system from updating of the blockchain with the invalid transaction result and further prevent user access or read the blockchain without permission.
	Camp teaches the claimed limitations:
“merge the sidechain into the blockchain” as the proofs of work in each block of individual private (e.g., service-specific) blockchain can be rolled up into a provider-wide blockchain, such that the proofs of work of blocks across multiple services of a service provider created within a specified period of time are themselves populated in a block of a provider blockchain, which may operate similarly to the service (private) blockchains (col. 2, lines 24-45).  
The above information shows merge the private blockchain into the provider-wide blockchain by rolled-up the proofs of work in the blockchain into the provider-wide blockchain. The private blockchain is represented as sidechain.
	Pad and Camp discloses a method for receiving data in blockchain.    These references are in the field with application’s field. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Camp’s teaching to Pad’s system in order to provide assurances for using a distributed database as a blockchain that requires proof of work reflecting integrity data performed by any entity attempting to add records to the blockchain and further to provide a higher level assurances across multiple computing service resource providers.

As to claim 2, Pad teaches wherein the sidechain is active for the conditional period based on a fixed period of time, and when the fixed period of time has expired, the computing node is further to reject any additional entries intended for the sidechain (see Para [179], the consent granted may be time limited, and will therefore expire after a specified period of time. In such case, access to the protected information is checked against the time expiration via the blockchain consent manager 705 as part of the blockchain protocol provided by the blockchain services interface 190).

As to claim 3, Pad teaches wherein the sidechain is active for the conditional period based on a fixed amount of blockchain block cycles, and when the fixed amount of blockchain block cycles are completed, the computing node is further to reject any additional entries intended for the sidechain (see Para [93], the SPV proof may include a threshold level of work, and the generating may take place over a predetermined period of time, which may also be referred to as a confirmation period 152. The confirmation period of a transfer between chains may be a duration for which a coin, token, or other exchanged value is locked on the parent blockchain 188 before may successfully be transferred to the sidechain 189. This confirmation period may allow for sufficient work to be created such that a denial of service attack in the next waiting period becomes more computationally difficult).

As to claim 4, Pad teaches wherein the sidechain is active for the conditional period until another data point trigger is identified, and wherein the another data point trigger comprises one or more of:  a specific data file type being identified and a specific transaction identifier being identified (see Para 96-97, a sidechain validator service (e.g., Block validator 192 if performed by the host organization's available services) will then validate that the SPV proof associated with the parent blockchain 188 asset meets the required threshold level of work indicated by the SPY proof at operation 154 and a sidechain 189 asset corresponding to the parent blockchain 188 asset is then generated, The generated sidechain 189 asset also may be held for a predetermined contest period at operation 154, during which time the transfer will be invalidated if a reorganization proof 183 associated with the parent blockchain 188 asset is detected in the parent blockchain).

As to claim 5, Pad and Ko teach wherein, when the computing node convolutes the sidechain into the blockchain, the computing node is further configured to: store a portion of the sidechain data in a current block of the blockchain at a time associated with the convolution of the sidechain into the blockchain (see Pad: Para (179), when user consent is captured for a particular node within the user specific sidechain, the consent is captured at the sidechain and then written into the primary blockchain where it is permanently kept. The fact that consent has been granted is not protected information, however, the restricted data is protected and the consent is only applicable to a specified participating node of the primary blockchain until such time that consent is rescinded) and (see Ko: Paragraph 56: at the end of the waiting period, the stream consolidation engine 300 can merge (e.g., join) the data records in the joinder group into a resulting conglomerate data record).

As to claim 6, Pad and Ko teach wherein, when the computing node convolutes the sidechain into the blockchain, the computing node is further configured to: store all the sidechain data in a current block of the blockchain at a time associated with the convolution of the sidechain into the blockchain (see Pad: Para [95], The output created on the parent blockchain 188 may specify via rules and configuration parameters (e.g., stored within the blockchain protocol certification portion of each block of the parent blockchain 188) a requirement that any spending, transfer, or consumption of an asset received by the output in the future are burdened with additional conditions, in addition to the rules governing transfer within the parent chain) and (see Ko: Paragraph 56: at the end of the waiting period, the stream consolidation engine 300 can merge (e.g., join) the data records in the joinder group into a resulting conglomerate data record).

As to claim 7, Pad teaches wherein the computing node is further configured to: determine another data point trigger has occurred at another particular block created subsequent to the particular block of the blockchain; and responsive to the another data point trigger being identified, initiate another sidechain (see Para [168-169], upon the consent 757 being received from participating node 7504 and being written into the private blockchain 740, the Blockchain consent manager 705 seeds the new community sidechain 752 with the can sent, thus forming the new community sidechain 760}; and responsive to the another data part trigger being identified, initiate another sidechain (see Para [0168], a new sidechain community 767 is formed by the blockchain consent manager 705 that creates a new community sidechain 760 formed from sidechain Blacks 742). 

As to claim 9, Pad teaches rejecting any additional entries intended for the sidechain based on an expiration of a fixed period of time that defines the conditional period during which the sidechain is active to store the data entries (see Para [179], the consent granted may be time limited, and will therefore expire after a specified period of time. In such case, access to the protected information is checked against the time expiration via the blockchain consent manager 705 as part of the blockchain protocol provided by the blockchain services interface). 

As to claim 10, Pad teaches rejecting any additional entries intended for the sidechain based on reaching a fixed number of blockchain block cycles that defines the conditional period during which the sidechain is active to store the data entries (see Para [73], the payload hash is included as part of the input when the hash is calculated for the purpose of storing as the prior hash 161 for the next or subsequent block. Timestamp 164 indicates what time the blockchain protocol block 160 was created within a certain range of error. According to certain blockchain protocol implementations provided via the blockchain services interface 190, the distributed network of users (e.g., blockchain protocol nodes) checks the timestamp 164 against their own known time and will reject any block having a time stamp 164 which exceeds an error threshold).

As to claim 11, Pad teaches deactivating the sidechain during the conditional period when another data point trigger is identified, and wherein identifying the another data point trigger comprises identifying one or more of a specific data file type, and a specific transaction identifier (see Para [234], the blockchain asset is identified via a blockchain asset identifier within the blockchain; and in which one individual associated with the protected data is uniquely identifiable to both the first tenant and the second tenant of the host organization based on the blockchain asset identifier).
Claim 8 is substantially similar to claim 1, and therefore likewise rejected. 
Claim 12 is substantially similar to claim 5, and therefore likewise rejected.
Claim 13 is substantially similar to claim 6, and therefore likewise rejected.
Claim 14 is substantially similar to claim 7, and therefore likewise rejected.
Claim 15 is substantially similar to claim 1, and therefore likewise rejected. 
Claim 16 is substantially similar to claim 9, and therefore likewise rejected.
Claim 17 is substantially similar to claim 10, and therefore likewise rejected.
Claim 18 is substantially similar to claim 11, and therefore likewise rejected. 
Claim 19 is substantially similar to claim 6, and therefore likewise rejected.
Claim 20 is substantially similar to claim 7, and therefore likewise rejected.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Prithvi Krishnan Padmanabhan (US 20190238316, hereinafter ‘Pad’) in view of and Kondo (US 20180365686) and Kikinis (or hereinafter “Ki”) (US 20190303886) 
As to claim 1, Pad teaches a system, comprising:
“a computing node in a blockchain network” as node or host as a computing node in a blockchain network (figs. 1B, 1D, paragraphs 82, 105);
 “the computing node configured to: determine that a data point trigger has occurred at a particular block cycle of a blockchain in the blockchain network” as  node or host as computing node configured to (paragraphs 105, 116) when a block containing particular asset or transaction is to be added to the blockchain, the transaction type database is queried using the type of the particular asset or transaction that is to be added to the blockchain to determine the corresponding consensus protocol type that is to be used to commit the particular asset or transaction, at block containing the particular asset or transaction, to the blockchain  (paragraph 111-112).  Examiner correlates that checking and adding particular block or transaction to the blockchain as a data point trigger has been determined;
“initiate a sidechain to store subsequent entries based on the data point trigger” as any additional blockchains which allow users to transact within them utilizing the tokens, values, or payload entries of the main chain are referred to as sidechains. (paragraph 87). After creating the output on the parent blockchain 188, the user waits out the confirmation period, meanwhile, intra-chain transfers 153 continue to occur. Subsequent to waiting out the confirmation period, a transaction is then created an the sidechain 189 referencing the output from the parent blockchain 188 (paragraph 95).  When a block containing particular asset or transaction is to be added to the blockchain, the transaction type database is queried using the type of the particular asset or transaction that is to be added to the blockchain to determine the corresponding consensus protocol type that is to be used to commit the particular asset or transaction, at block containing the particular asset or transaction, to the blockchain  (paragraph 111-112).  Examiner correlates that checking and adding particular block or transaction to the blockchain as a data point trigger has been determined.
  The above information indicates a sidechain 189 is initiated to store entries based on the checking and adding particular block or transaction to the blockchain as a data point trigger;
“ wherein a genesis block of the sidechain comprises one or more relevant data fields from the blockchain” as a user creates a profile with a website such as Home Depot or Lowe's within the construction Blockchain 743 and elects to share information, for instance with a carpet installer, then consent may be granted to the carpet installer to join the user specific community sidechain 756 and access the relevant information (paragraph 174);
“initiate a sidechain smart contract to manage data entries submitted to the sidechain” as all participating nodes on the sidechain have an incentive to produce reorganization proofs if possible, as the consequence of a bad proof being admitted degrades the value of ail sidechain tokens, coins, value, or trust in the authenticity of payload data stored by the sidechain 189 (paragraph 98).
Pad does not explicitly teach the claimed limitations:
 receive the data entries in the sidechain during a conditional period; and
merge the sidechain into the blockchain in response to a termination of the conditional period.
However, Pad teaches limitations:
“ the sidechain” as sidechain 189 (fig. 1D, paragraph 95);
“the blockchain” as blockchain 188 (fig. 1D, paragraph 95).
Kondo teaches the claimed limitations:
“receive the data entries in the sidechain during a conditional period” as adding blocks of transactions during a storage period of smart contract to the blockchain (paragraphs 18, 61-63).
In particularly, the smart contract has a specified storage period following expiration of the smart contract. Prior to the end of the storage period, the transaction information from the smart contract (e.g., results from transactions conducted by the smart contract) may continue to be accessed on the blockchain by the users using a simulation mode. After the storage period ends, the blockchain may be undeployed (e.g., stopped, archived, deleted, or the like), and the users may no longer be able to read or otherwise access the smart contract data on the blockchain (paragraph 18).
At 512, the smart contract configurator may update the expiration time and/or storage period of the smart contract period DS 218 (paragraph 61). 
 At 514, the smart contract configurator sets “Run” as the status of the smart contract in the smart contract period DS 218 (paragraph 62). 
 At 516, the smart contract configurator runs the smart contract, i.e., makes the smart contract active on the respective consensus node. From this point forward, the smart contract can receive a smart contract request 126 from the client node 108 to execute transactions of the smart contract. As the transactions are executed, new blocks are added to the blockchain to record the transaction results and other transaction information (paragraph 63);
 “merge the sidechain into the blockchain in response to a termination of the conditional period” as archive the blockchain in response to the end of the storage period (paragraph 18).  Archive the blockchain is not merge the sidechain into the blockchain.
Pad and Kondo discloses a method for receiving entries or records in blockchain.  These references are in the field with application’s field. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Kondo’s teaching to Pad’s system in order to prevent a consensus system from updating of the blockchain with the invalid transaction result and further prevent user access or read the blockchain  without permission.
	Ki teaches the claimed limitations:
“merge the sidechain into the blockchain in response to a termination of the conditional period” reconcile as merge the old blockchain 420 as sidechain into new blockchain 430 by moving account 421 and account 422 simultaneously to the new blockchain in response to end of year e.g., year-end closing in accounting (paragraphs 57, 75, fig. 4). 
In particularly, two methods are used to retire or archive older portions of the blockchain, leaving a shorter blockchain as the active portion, and reducing latency times. First, a section closing method may be used wherein an entire blockchain for a certain period (for example, the previous year, as in year-end closing in accounting) is reconciled, the balances of each account are moved to a new, shorter blockchain, and the old blockchain is archived (paragraph 57).
For example, when the old blockchain 420 is reconciled, account balance A 421 associated with account W1 441 and account balance B 422 associated with account W2 442 are moved to the new blockchain 430 simultaneously as account balance A 431 and account balance B 432, and the old blockchain 420 is archived (paragraph 75, fig. 4).
	Pad and Ki discloses a method for receiving entries or records in blockchain.    These references are in the field with application’s field. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Ko’s teaching to Pad’s system in order to archive older portions of the blockchain, leaving a shorter blockchain as the active portion, and reducing latency times and to speed up new transactions.

As to claim 2, Pad teaches wherein the sidechain is active for the conditional period based on a fixed period of time, and when the fixed period of time has expired, the computing node is further to reject any additional entries intended for the sidechain (see Para [179], the consent granted may be time limited, and will therefore expire after a specified period of time. In such case, access to the protected information is checked against the time expiration via the blockchain consent manager 705 as part of the blockchain protocol provided by the blockchain services interface 190).

As to claim 3, Pad teaches wherein the sidechain is active for the conditional period based on a fixed amount of blockchain block cycles, and when the fixed amount of blockchain block cycles are completed, the computing node is further to reject any additional entries intended for the sidechain (see Para [93], the SPV proof may include a threshold level of work, and the generating may take place over a predetermined period of time, which may also be referred to as a confirmation period 152. The confirmation period of a transfer between chains may be a duration for which a coin, token, or other exchanged value is locked on the parent blockchain 188 before may successfully be transferred to the sidechain 189. This confirmation period may allow for sufficient work to be created such that a denial of service attack in the next waiting period becomes more computationally difficult).

As to claim 4, Pad teaches wherein the sidechain is active for the conditional period until another data point trigger is identified, and wherein the another data point trigger comprises one or more of:  a specific data file type being identified and a specific transaction identifier being identified (see Para 96-97, a sidechain validator service (e.g., Block validator 192 if performed by the host organization's available services) will then validate that the SPV proof associated with the parent blockchain 188 asset meets the required threshold level of work indicated by the SPY proof at operation 154 and a sidechain 189 asset corresponding to the parent blockchain 188 asset is then generated, The generated sidechain 189 asset also may be held for a predetermined contest period at operation 154, during which time the transfer will be invalidated if a reorganization proof 183 associated with the parent blockchain 188 asset is detected in the parent blockchain).

As to claim 5, Pad and Ko teach wherein, when the computing node convolutes the sidechain into the blockchain, the computing node is further configured to: store a portion of the sidechain data in a current block of the blockchain at a time associated with the convolution of the sidechain into the blockchain (see Pad: Para (179), when user consent is captured for a particular node within the user specific sidechain, the consent is captured at the sidechain and then written into the primary blockchain where it is permanently kept. The fact that consent has been granted is not protected information, however, the restricted data is protected and the consent is only applicable to a specified participating node of the primary blockchain until such time that consent is rescinded) and (see Ko: Paragraph 56: at the end of the waiting period, the stream consolidation engine 300 can merge (e.g., join) the data records in the joinder group into a resulting conglomerate data record).

As to claim 6, Pad and Ko teach wherein, when the computing node convolutes the sidechain into the blockchain, the computing node is further configured to: store all the sidechain data in a current block of the blockchain at a time associated with the convolution of the sidechain into the blockchain (see Pad: Para [95], The output created on the parent blockchain 188 may specify via rules and configuration parameters (e.g., stored within the blockchain protocol certification portion of each block of the parent blockchain 188) a requirement that any spending, transfer, or consumption of an asset received by the output in the future are burdened with additional conditions, in addition to the rules governing transfer within the parent chain) and (see Ko: Paragraph 56: at the end of the waiting period, the stream consolidation engine 300 can merge (e.g., join) the data records in the joinder group into a resulting conglomerate data record).

As to claim 7, Pad teaches wherein the computing node is further configured to: determine another data point trigger has occurred at another particular block created subsequent to the particular block of the blockchain; and responsive to the another data point trigger being identified, initiate another sidechain (see Para [168-169], upon the consent 757 being received from participating node 7504 and being written into the private blockchain 740, the Blockchain consent manager 705 seeds the new community sidechain 752 with the can sent, thus forming the new community sidechain 760}; and responsive to the another data part trigger being identified, initiate another sidechain (see Para [0168], a new sidechain community 767 is formed by the blockchain consent manager 705 that creates a new community sidechain 760 formed from sidechain Blacks 742). 

As to claim 9, Pad teaches rejecting any additional entries intended for the sidechain based on an expiration of a fixed period of time that defines the conditional period during which the sidechain is active to store the data entries (see Para [179], the consent granted may be time limited, and will therefore expire after a specified period of time. In such case, access to the protected information is checked against the time expiration via the blockchain consent manager 705 as part of the blockchain protocol provided by the blockchain services interface). 

As to claim 10, Pad teaches rejecting any additional entries intended for the sidechain based on reaching a fixed number of blockchain block cycles that defines the conditional period during which the sidechain is active to store the data entries (see Para [73], the payload hash is included as part of the input when the hash is calculated for the purpose of storing as the prior hash 161 for the next or subsequent block. Timestamp 164 indicates what time the blockchain protocol block 160 was created within a certain range of error. According to certain blockchain protocol implementations provided via the blockchain services interface 190, the distributed network of users (e.g., blockchain protocol nodes) checks the timestamp 164 against their own known time and will reject any block having a time stamp 164 which exceeds an error threshold).

As to claim 11, Pad teaches deactivating the sidechain during the conditional period when another data point trigger is identified, and wherein identifying the another data point trigger comprises identifying one or more of a specific data file type, and a specific transaction identifier (see Para [234], the blockchain asset is identified via a blockchain asset identifier within the blockchain; and in which one individual associated with the protected data is uniquely identifiable to both the first tenant and the second tenant of the host organization based on the blockchain asset identifier).
Claim 8 is substantially similar to claim 1, and therefore likewise rejected. 
Claim 12 is substantially similar to claim 5, and therefore likewise rejected.
Claim 13 is substantially similar to claim 6, and therefore likewise rejected.
Claim 14 is substantially similar to claim 7, and therefore likewise rejected.
Claim 15 is substantially similar to claim 1, and therefore likewise rejected. 
Claim 16 is substantially similar to claim 9, and therefore likewise rejected.
Claim 17 is substantially similar to claim 10, and therefore likewise rejected.
Claim 18 is substantially similar to claim 11, and therefore likewise rejected. 
Claim 19 is substantially similar to claim 6, and therefore likewise rejected.
Claim 20 is substantially similar to claim 7, and therefore likewise rejected.













Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/          Primary Examiner, Art Unit 2169